 Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Fort Lauderdale Division

                    Case Number: 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
                                            /

             Plaintiff’s Objection to Magistrate Judge’s Report and
        Recommendation on American Airlines, Inc.’s Motion to Exclude
       Opinion Testimony by Dr. Caddy and Request for de novo Review

              Plaintiff, Rodney Scott Patterson, objects as follows to that part of the

     Hon. Alicia Otazo-Reyes’s Report and Recommendation (DE 149) concerning

     American Airlines, Inc.’s Motion to Exclude Opinion Testimony by Dr. Caddy

     (DE 132), and requests a de novo review or the R&R’s:

              First, limiting Dr. Caddy’s testimony about Lt. Col. Patterson’s mental

     wellness to being in rebuttal to John Knippa, Ph.D., but not to any other

     evidence that American Airlines might seek to introduce to portray Lt. Col.

     Patterson as

              Second, prohibiting Dr. Caddy from testifying about the irregular

     interpretations that Dr. Knippa used to portray Lt. Col. Patterson someone




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 2 of 19



   who is personality disordered, unable to communicate effectively with

   others, somewhere on “the spectrum” and in need of psychological

   counseling.

                           Introduction and Summary

         American Airlines, Inc. (“American”) sought pursuant to Rule 702 and

   Daubert v. Merrell Down Pharmaceuticals, Inc., 509 U.S. 579 (1993) to

   prohibit Glenn Ross Caddy, Ph.D., plaintiff’s testifying expert psychologist,

   from offering any opinions at trial “because they are inherently unreliable

   and thus inadmissible.” Defendant’s Motion, at 1.

         The thrust of defendant’s motion was that Dr. Caddy had disregarded

   findings made by Edwin Bercaw, Ph.D., a neuropsychologist who had

   examined Lt. Col. Patterson, which findings were at odds with Dr. Caddy’s,

   without disclosing or distinguishing them, and that this rendered Dr. Caddy’s

   opinion scientifically unsound.

         Evidence at the hearing mooted American’s objection—i.e., Dr. Caddy

   testified that although he did not give any weight to Dr. Bercaw’s

   neuropsychological evaluation, and that he did not disclose any contact with

   Dr. Bercaw, he did not plan to offer any testimony about neuropsychology,

   since he is not a neuropsychologist and has no expertise from which to

   testify. Transcript, DE 148, at 8:5-12, 30:15-22, 44:13-25.

         The magistrate judge recommended that Dr. Caddy be allowed to

   testify about Lt. Col. Patterson’s psychological health, but not about




                                                                      Page 2 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 3 of 19



   anything neuropsychological or involving cognitive assessment, DE 149, at

   5—which is what Dr. Caddy said he planned to do. The magistrate judge

   also limited such testimony to being in rebuttal “if this issue is presented to

   the jury by Dr. Knippa.” Id.

         The magistrate judge also recommended that Dr. Caddy not be

   permitted to “opine regarding alleged irregularities in Dr. Knippa’s

   psychological testing methods that reflect a pro-American bias.” Id. at 6.

         Lt. Col. Patterson specifically objects to the magistrate judge’s

   recommendations that:

         One, Dr. Caddy’s testimony about Lt. Col. Patterson’s mental health

   being admissible only if it is challenged by Dr. Knippa (as opposed to being

   raised by any other means), and

         Two, Dr. Caddy not being allowed to testify concerning the

   irregularities in Dr. Knippa’s clinical psychological testing that produced a

   character-assassinating portrait of Lt. Col. Patterson as someone who is

   most likely personality-disordered, lacking in interpersonal skills and

   hovering somewhere on the autism scale.

                              Statement of the Facts

         American Airlines placed Lt. Col. Patterson on no-fly status on

   September 24, 2015, two days after he disobeyed a chief pilot’s request that

   he fly a scheduled trip to South American on September 22 rather than




                                                                       Page 3 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 4 of 19



   going on duty in Washington, D.C., with the Army Reserve.1 Lt. Col.

   Patterson’s grounding was based on the opening of a Human Resources

   investigation into allegations of misconduct that were identical to those

   made known six months earlier, to a another chief pilot, to Corporate

   Security, to Labor Relations and to Human Resources; none of which

   initiated any action against Lt. Col. Patterson.2

         Following September-November Human Resources Investigation that

   produced no evidence justifying discipline, Labor Relations mandated a

   fitness-for-duty exam by a Long Beach, California, neuropsychologist, John

   Knippa, Ph.D.3   Notwithstanding that the examination produced, according

   to American’s corporate medical director, no evidence of neuropsychological

   deficit, psychopathology or personality disorder, the Long Beach practitioner

   pronounced Lt. Col. Patterson “NOT FIT FOR DUTY.”

         In addition to the neuropsychological issues asserted, Dr. Knippa also

   addressed a number of clinical psychological issues. These inquiries were

   based on American’s having forwarded to Dr. Knippa a memo purportedly

   written by former Captain Brian Beach—who at the time was a chief pilot,

   but said that he was simply ordered to sign the memo, which he did not



         1
         Plaintiff’s Local Rule 56.1(a) Statement of Material Facts In Support of
   Motion for Summary Judgment, DE 61, at 1-3, ¶¶ 1-8.
         2
          Id. at 3-5, ¶¶ 9-11.
         3
          Id. at 7-8, ¶ 15-16.



                                                                     Page 4 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 5 of 19



   write4—asserting that Dr. Knippa characterized as “outlin[ing] general but

   not specific performance relevant concerns for: Mental and/or emotional

   stability, unspecified ‘multiple reports of atypical interactions with coworkers’

   and unspecified reports ‘that suggest a patten of false/self-aggrandizing

   statements.’”5

         Dr. Knippa then went on to assess Lt. Col. Patterson’s fitness for such

   functions as Crew Resource Management, including interpersonal and

   communication skills;6 the possibility of a personality disorder with

   narcissistic and immature features and the benefits that Lt. Col. Patterson

   could reap from “personal counseling to discuss how his interpersonal

   style may be perceived by others in a manner different from what he

   perceives or intends” and how “others may perceive well intended and

   benign behavior as presumptuous, arrogant or narcissistic...”7 Among the

   instruments Dr. Knippa used to arrive at these inferences were the MMPI-28

   and the Personality Assessment Inventory (“PAI”), Lt. Col. Patterson’s

   performance on which instruments Dr. Knippa characterized as “particularly

   cautious and deliberate,” “reflect[ing] a pattern of defensiveness,” “as


         4
          Id. at 7, ¶ 14.
         5
          See DE 57-6 (“Knippa report”), dated March 21, 2016, at 10.
         6
          Id. at 11.
         7
          Id. at 14.
         8
          Minnesota Multiphasic Personality Inventory-2d Edition.



                                                                       Page 5 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 6 of 19



   sometimes seen with pilots and others presenting for assessment of duty

   fitness”—but with “no elevations above the usual interpretive level” and

   “entirely within normal limits.”9

         Glenn Ross Caddy, Ph.D., is a board-certified psychologist licensed to

   practice in Florida.10 He was a Professor of Clinical Psychology for some 15

   years, teaching, among other things, psychometrics, which relates to testing

   and measuring, at both the undergraduate and graduate level.11 He has

   extensive experience dealing with airline pilots from, among other things,

   having been the principal psychologist to whom United Airlines referred its

   personnel when it had a base in Miami.12 He has experience doing fitness-

   for-duty examinations, albeit not for pilots but including police departments

   and the Secret Service.13

         Dr. Caddy—to whose expertise in clinical psychology and whose clinical

   psychological conclusions no challenges have been raised —points out in his

   expert report that:

         One, as to the standardized testing results on which Dr. Knippa relied:
              It should be noted, as a general principle, that all too often
         psychologists take the data from these so called “tests of personality”,


         9
          Id. at 9-10.
         10
             Caddy Deposition, at 18:17-19.
         11
             Id. at 57:4-17.
         12
             Id. at 57:16-58:12.
         13
             Id. at 58:18-22, 62:3-5.



                                                                     Page 6 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 7 of 19



         or “tests of psychopathology”, and treat the data as if they reflects
         definitive indices of the functioning of the examinee. While this may
         be more likely true than not when the instruments reflect significant or
         gross psychopathology [which is not the case here], one can risk
         over-interpreting such everyday non-revealing data...,[14]
   elaborating that “[i]t is noteworthy that when finally I was able to get to see

   the results of Dr. Knippa’s work with Scott Patterson I noted that on the

   computerized MMPI...[Lt. Col. Patterson’s] statements appear both very

   honest and very reasonable. They make sense and reflect nothing

   pathological at all.”

         Dr. Caddy’s psychological assessment of how Dr. Knippa should have

   found Lt. Col. Patterson to be functioning psychologically, i.e., normally, is

   consistent with Dr. Caddy’s conclusions after not only “the rigorous collection

   of collateral source data, ... through the collateral examination of others who

   know him well, both at home and at work, and in his various capacities and

   roles, and especially in his role as a First Officer with American Airlines,”15

   but also a mental status examination and “multi-dimensional clinical

   psychological testing.”16

               The integration of the data from all these sources proved critical
         and ultimately offered a cohesive comprehensive perspective on
         multiple aspects of Scott’s functioning from a clinical and statistical
         perspective in relationship to normative psychological data. But most



         14
          Confidential Communiqué to William Amlong, Esquire RE: Rodney
   Scott Patterson (“Caddy Expert Report”), DE 57-28, at 36 (punctuation and
   brackets in original).
         15
           Id. at 65.
         16
           Id. at 66.



                                                                        Page 7 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 8 of 19



         critically, what came to the fore was really a description and
         understanding of the everyday life of this man.[17]


         Two, concerning the soto voce, but lengthy (17-line) suggestion that

   Lt. Col. Patterson may suffer a narcissistic or immature personality disorder,

   Dr. Caddy points out that, Dr. Knippa’s “various meandering inferences

   and/or conjectures notwithstanding,” Dr. Knippa concludes that “a

   personality disorder is not identified with the limited data available at this

   time” because “[o]ther than the unspecified complaints outlined by Captain

   Beach, no concrete examples of performance problems are identified...”18

   Dr. Caddy characterizes this as “put[ting] the matter of Scott Patterson’s

   inferred ‘mental illness’ or at least his inferred ‘personality disorder’, to rest,

   or almost so, but not really!”19

         Three, concerning Dr. Knippa’s proposal of a “‘possible linkage’ ...

   between the possibility of “certain narcissistic and immature features” and

   Attention Deficit Disorder/Hyperactivity Disorder and also “subtle spectrum

   features,” Dr. Caddy opined in his Expert Report that:

                Bluntly, at this point Dr. Knippa’s speculations are way beyond
         the bounds of science and into fantasy. Such weak and unsupportable
         inferences [vague data void speculation] have no place in a
         scientifically based investigation, and especially so, when this report is
         being read and comprehended by non-specialists whose workplace
         political agenda may play a role in the decision making process. Such


         17
           Id. at 67.
         18
           Id. at 37.
         19
           Id. at 37.



                                                                         Page 8 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 9 of 19



         speculation by a psychologist who really does not know this man at all,
         risks compromising his own ethical obligation to speak only the truth
         and not to speculate in a manner to compromise his professional
         responsibilities; and certainly, not to suck up [throw a bone to] the
         people who hired him.
                Dr. Knippa could have conducted a comprehensive collateral
         source investigation [interviewing people who know Scott Patterson
         really well in his workplace and beyond], if he had requested to do so,
         and if he determined that he really wanted to get to the bottom of
         [make sense of] all these inferences that he was speculating about.
         But he did not undertake any such an investigation! And yet he leaves
         these possible inferences [of personality impairment] hanging, yet
         without valid data support. I do not consider this an appropriate
         application within the discipline of psychology![20]
         Four, as to the Dr. Knippa’s “subtle spectrum” allusion:

                Further, when Dr. Knippa remarks [as noted above] on what he
         calls subtle “Spectrum” features I can only presume that he is
         referring to either the “Attention Deficit Disorder” spectrum or the
         “Autistic Disorder” spectrum. And though I presume the former, this
         speculation appears to have been presented to offer or infer a
         theoretical mechanism [a bridge if you like] to get the naive reader
         back into the notion that there is something wrong with Scott
         Patterson. [That is, the creation of an inference that although it may
         not be a real “personality disorder” and Dr. Knippa cannot “find it”,
         there is otherwise, or still maybe, something wrong with FO
         Patterson]. Dr. Knippa persists with the speculation, of the possibility,
         of the inference, that just such a “personality problem” could exist;
         and just below the surface. The inference from these speculations is
         that while this is not “evidence” for a personality disorder, it might,
         [and I emphasize “might”] still reflect a low grade personality
         limitation, or it may even be indirect evidence of a limitation of an
         organic nature in Scott Patterson’s brain functioning. I consider this
         level of speculation beyond lacking any scientific basis and to have no
         place in this work, or in any other! It is building a fragile structure
         without foundation and the lack of a scientific base make the exercise
         unethical.
         Dr. Caddy’s conclusion as to the clinical psychological portion of Dr.

   Knippa’s report is that: “It is obvious from looking at all the effort that Dr.

   Knippa made to find and infer something wrong with Scott’s personality




         20
          Id. at 38 (brackets in original).



                                                                       Page 9 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 10 of 19



   functioning that he was trying too hard only to not quite be able to get

   there, while nevertheless leaving a trail of inference.”

                           Applicable Legal Principles

         In Daubert, the Supreme Court held that “[f]aced with a proffer of

   expert scientific testimony,” a district court must make “a preliminary

   assessment of whether the reasoning or methodology underlying the

   testimony is scientifically valid and of whether that reasoning or

   methodology properly can be applied to the facts in issue.” 509 U.S. at

   592-93.

         In its role as “gatekeeper,” the district court must enable the parties to

   develop the facts necessary to make a particularized determination of

   reliability of proffered evidence under Federal Rule of Evidence 702.21 See

   Kumho Tire v. Carmichael, 526 U.S. 137, 150 (1999) (citing Daubert, 509

   U.S. at 591).

         Trial courts must consider whether:

               (1) the expert is qualified to testify competently regarding the
               matters he intends to address; (2) the methodology by which
               the expert reaches his conclusions is sufficiently reliable as
               determined by the sort of inquiry mandated in Daubert; and (3)
               the testimony assists the trier of fact, through the application of


         21
           Rule 702, which governs the admission of expert testimony, states as
   follows:
                If scientific, technical, or other specialized knowledge will assist
         the trier of fact to understand the evidence or to determine a fact in
         issue, a witness qualified as an expert by knowledge, skill, experience,
         training, or education, may testify thereto in the form of an opinion or
         otherwise.




                                                                      Page 10 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 11 of 19



               scientific, technical, or specialized expertise, to understand the
               evidence or to determine a fact in issue.
   U.S. v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004), quoting City of

   Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998)

   (citing Daubert, 509 U.S. at 589). “The burden of establishing qualification,

   reliability, and helpfulness rests on the proponent of the expert opinion...”

   Id.

         However, “[a] review of the caselaw after Daubert shows that the

   rejection of expert testimony is the exception rather than the rule.” 2000

   Committee Note to Rule 702, quoting U.S. v. 14.38 Acres of Land Situated in

   Leflore County, Mississippi, 80 F.3d 1074, 1078 (5th Cir. 1996), for the

   proposition that “Daubert did not work a ‘seachange over federal evidence

   law,’ and ‘the trial court’s role as gatekeeper is not intended to serve as a

   replacement for the adversary system,’” and Daubert, 509 U.S. at 595, for

   its exhortation that “[v]igorous cross-examination, presentation of contrary

   evidence, and careful instruction on the burden of proof are the traditional

   and appropriate means of attacking shaky but admissible evidence.”

         Concerning such generalized testimony as an explanation of

   standardized psychological testing and its application to a particular case, to

   which the Committee Note refers as “the venerable practice of using expert

   testimony to educate the fact finder on general principles,” Rule 702 “simply

   requires that: (1) the expert be qualified; (2) the testimony address a




                                                                     Page 11 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 12 of 19



   subject matter on which the factfinder can be assisted by an expert; (3) the

   testimony be reliable; and (4) the testimony ‘fit’ the facts of the case.”

         Rule 703 permits “[a]n expert [to] base an opinion on facts or data in

   the case that the expert has been made aware of or personally observed,”

   he can only do so “[i]f experts in the particular field would reasonably rely

   on those kinds of facts or data in forming an opinion on the subject....” See

   U.S. v. Scrima, 819 F.2d 996, 1002 (11th Cir. 1987). However, “Rule 703

   applies only when an expert witness testifies about matters within the scope

   of his expertise.” U.S. v. Garcia, 447 F.3d 1327, 1336 (11th Cir. 2006).

   Point 1:    Dr. Caddy’s psychological assessment of Lt. Col. Patterson
               should be admitted if American in any way challenges that
               he is mentally healthy—and not merely through Dr.
               Knippa.

         Ever since Lt. Col. Patterson displayed the audacity to go on duty at

   the Pentagon Sept. 22, 2015, American Airlines has set about demonizing

   him as, to bar from the vernacular, “a whack job.”

         Although Lt. Col. Patterson has moved in limine to exclude such items

   of evidence, American is seeking to admit, among other things:

         One, a Human Resources close-out memo concerning an investigation

   that revealed no behavior that would subject Lt. Col. Patterson to discipline,

   but concluded

         During our interviews multiple employees expressed their concern with
         Patterson’s behavior. Based on their interaction they believed that
         Patterson’s misrepresentations not only caused negativity amongst the




                                                                     Page 12 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 13 of 19



         crew but also led them to question his ability to operate the aircraft
         safely; it left them with an impression that “he’s not quite all there,”

   see DE 104, Plaintiff’s Motion in Limine re: Human Resources Close-out

   Memo, at DE 104-1, at 3;

         Two, a report from Dr. Knippa that suggests (but does not document)

   a lack of interpersonal skills, see DE 102-3, at 11, “a Personality Disorder

   with narcissistic and immature features,” id. at 12, “coping

   styles that can sometimes be seen with disinhibition from AD/HD,”22 id. and

   “subtle spectrum features,” id., see DE 102, and

         Three, letters to Lt. Col. Patterson from two former American chief

   pilots, James Bonds and Brian Beach, expressing “concerns regarding your

   ability to safely operate an aircraft...” See DE 101, Plaintiff’s Motion in

   Limine re: § 20 Letters from Beach, Bond.

         If such evidence, either documentary or tesimonial, were put before

   the jury, even if it did not come in through the testimony of Dr. Knippa,

   which is the only testimony that the magistrate judge’s R&R would permit

   Dr. Caddy to rebut, the undue prejudice to Lt. Col. Patterson would be

   enormous.

   Point 2:    Dr. Caddy should be allowed to inform the jury about the
               irregularities in Dr. Knippa’s presentation of his finding
               based on clinical psychological interviewing and testing,
               from which information jurors could reasonably draw an
               inference that Dr. Knippa was engaging in biased, ‘hired-
               gun’ behavior towards Lt. Col. Patterson.

         22
           Attention deficit/hyperactivity disorder.



                                                                      Page 13 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 14 of 19



         The magistrate judge seized upon Dr. Caddy’s concession that he does

   “[n]ot particularly” have any expertise in bias, since “[i]t’s not something

   that [he] stud[ies]” and “[he doesn’t] do research in bias...,” DE 148, at

   26:1-4, to find that “Dr. Caddy is not qualified to render ... conflated

   opinions” that “irregularities in Dr. Knippa’s psychological testing methods

   reflect[] a pro-American bias,” DE 149, at 5.

         Dr. Caddy, however, is an expert in psychometrics, i.e., psychological

   testing, which he taught at both the undergraduate and graduate levels

   during a 15 year career in academe. See Deposition of Glenn R. Caddy,

   Ph.D., DE 57-27, at 57:7-15; see also DE 148, at 48:7-25. That qualifies

   him to testify about the irregularities in Dr. Knippa’s presentation of Lt. Col.

   Patterson’s test results.

         Jeral Ahtone, M.D., American’s Corporate Medical Director, made it

   clear what American was looking for during a phone call to Dr. Knippa

   January 15, 2016. Dr. Ahtone told Dr. Knippa that Lt. Col. Patterson had

   been relieved from duty September 24, 2015, and that management had

   concerns about his judgment, mental and emotional stability, co-workers

   and self-aggrndizing statements. See Deposition of John Knippa, Ph.D., DE

   57-24, at 29:12-24.

         Although frequently interrupted by both the magistrate judge and

   opposing counsel, Dr. Caddy’s questions-and-answers at the Daubert

   hearing demonstrated how he could show the jury how Dr. Knippa’s




                                                                     Page 14 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 15 of 19



   couching of his findings was irregular— from which, in turn, the jurors could

   reasonably infer that Dr. Knippa was giving American what he perceived that

   it wanted, i.e., a not-fit-for-duty certificate for a Lt. Col. Patterson whom

   American had grounded three months earlier as lacking judgment, not

   getting along with co-workers, being mentally and emotionally unstable and

   engaging in self-aggrandizing behavior:

         THE COURT: I’m sorry. Mr. Amlong, there’s three issues. There’s
         irregularity in testing and there’s bias. You’re addressing bias, bias for
         American.

         MR. AMLONG: Yes.

         THE COURT: That’s what you’re addressing?

         MR. AMLONG: Yes.

         THE COURT: Okay. So how are you going about doing that?

         BY MR. AMLONG:

                Q. Did you infer from Dr. Knippa’s presentation of the
         clinical psychological portions of Mr. Patterson’s examination
         that there was a bias there?

         MR. HOLT: Objection, Your Honor, relevance. Whether a particular
         witness has a bias is a matter for the jury to consider, not for one
         expert to opine on another. I would suggest that none of us have ever
         seen an expert in here saying that other expert is lying because it’s
         improper.

         MR. AMLONG: I’m not—if I could finish my questioning, I will—

         THE COURT: I thought you were finished with the question.
         MR. AMLONG: No, I’m not.

         THE COURT: Why don’t you try to phrase it in a more direct way, so
         we can move along?




                                                                      Page 15 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 16 of 19



         BY MR. AMLONG:

         Q. Did you find—

         THE COURT: Will you let me ask him? What’s the basis for your
         opinion that Dr. Knippa is biased is in favor of American? Can you give
         me a straight answer to that?

         A. Certainly, Your Honor.

         THE COURT: Okay, go ahead.

         A. In each of the testing that is—each of the various tests that he does
         —

         THE COURT: Are you including both neuropsychological testing and the
         tests that you do?

         A. No. I’m going to focus on the clinical testing.

         THE COURT: The ones that you know about?

         A. Yep.

         THE COURT: Okay. Telling me about how he reported those tests,
         right?

         A. He—not just the test, but the integration between the tests and his
         clinical assessment is what’s relevant. And in that presentation, he
         keeps on—he’ll tackle one particular area like, for example, some
         psychological—possible psychological condition, and he’ll go all the
         way up to the line and talk about it but then say, "but it doesn’t quite
         reach." He can’t -- he doesn’t have enough data to make an ultimate
         opinion there so he backs away, and he keeps on doing that
         throughout the sequence.

         THE COURT: And you interpret that as bias in favor of American?

         A. I am saying that—yes.

         THE COURT: Okay. Got it. All right. I got it. Next question.




                                                                    Page 16 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 17 of 19



         MR. AMLONG: I’m not going to ask him if he thinks it’s bias, I’m going
         to ask him to describe the way that Dr. Knippa presented this and the
         jury can infer. It’s up to the jury to decide Dr. Knippa’s credibility.

         THE COURT: And opinion seems to be pro American bias displayed by
         Dr. Knippa. Is this coming from your response?

         MR. AMLONG: It is, and I’m going to introduce evidence—

         THE COURT: So he’s placing that bias on the way that Dr. Knippa
         comes up to the line and then retreats. That’s how you interpret it.
         Right?

         A. Correct, Your Honor.

         THE COURT: All right. So I think I’ve heard enough about the bias
         issue. What about the irregularities in testing methods? Are you an
         expert in neuropsychological testing?

         A. No, Your Honor.

         THE COURT: How can you opine about irregularities in
         neuropsychological testing methods.

         A. I wasn’t planning on it, Your Honor.

         THE COURT: All right. So this is a misstatement in the submission to
         the Court that says that you will testify about irregularities in testing
         methods employed by John Knippa, Ph.D.? That is not accurate?

         A. No, I’m quite happy to opine on those testing methods. But I’m
         opining on the testing methods dealing with clinical psychology, not
         the neuropsychological component.

         THE COURT: All right. So it’s limited to—and limited to the tests that
         you know about.

         A. The tests that he did that I know about, yes.

         THE COURT: All right. So that’s your other opinion that there were
         irregularities. Is that sort of like along the lines of coming up to the
         line and retreating back, so that same thing?




                                                                      Page 17 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 18 of 19



         A. That’s exactly what I meant, Your Honor. Yes.

         THE COURT: All right. I got it. You can follow up anything else, but I
         think I understand Dr. Caddy’s position.

         Dr. Caddy’s observations about Dr. Knippa’s testing and presentation

   of the data is based on Dr. Caddy’s long experience in clinical psychology. It

   would be helpful to the jury to understand Dr. Knippa’s report, see Rule 702,

   which, without Dr. Caddy’s testimony, would be unduly prejudicial to Lt. Col.

   Patterson. See Rule 403.

                                     Conclusion

         Based on the facts marshaled, the authorities cited and the arguments

   presented, plaintiff, Rodney Scott Patterson, respectfully requests this Court

   to afford him a de novo review of the magistrate judge’s report and

   recommendation, DE 149, and to permit Dr. Caddy to testify in rebuttal to

   any assertion (and not merely one by Dr. Knippa) that Lt. Col. Patterson is

   not mentally well and to explain to the jury the irregularities in Dr. Knippa’s

   presentation of his clinical psychological testing of Lt. Col. Patterson.

                                               Respectfully Submitted,

                                               /s/   William R. Amlong
                                               WILLIAM R. AMLONG
                                               Florida Bar No.: 470228
                                               WRAmlong@TheAmlongFirm.com
                                               KAREN COOLMAN AMLONG
                                               Florida Bar No.: 275565
                                               KAmlong@TheAmlongFirm.com

                                               AMLONG & AMLONG, P.A.
                                               500 Northeast Fourth Street




                                                                      Page 18 of 19
Case 0:17-cv-60533-JEM Document 150 Entered on FLSD Docket 11/17/2018 Page 19 of 19



                                                            Second Floor
                                                            Fort Lauderdale, Florida 33301
                                                            Telephone: (954) 462-1983
                                                            Facsimile: (954) 463-5008

                                                            NOEL C. PACE
                                                            noel.c.pace.esq@gmail.com
                                                            Confidential Communiqué to
                                                            William Amlong, Esquire

                                                            Admitted Pro Hac Vice
                                                            206 NW 91st Street
                                                            El Portal, FL
                                                            (305) 710-3713

                                                            Attorneys for Plaintiff,
                                                                 Rodney Scott Patterson

                                        Certificate of Service

         I HEREBY CERTIFY that a true and correct copy of the foregoing has
   been filed using the ECF function of United States District Court for the
   Southern District of Florida and thereby has been distributed to all of the
   parties and counsel of record in this matter.

                                                            /s/  William R. Amlong
                                                            WILLIAM R. AMLONG
   C:\Users\wramlong\Documents\My Files\Patterson\181116 Ibhectuins ti Magistrate Judge R&R.wpd




                                                                                           Page 19 of 19
